MEMORANDUM **
Eufemio Ortega Romero and his family, natives and citizens of Mexico, petition for review of a Board of Immigration Appeals’ summary affirmance of an Immigration Judge’s (“IJ”) order denying their requests for asylum, withholding of removal, and relief under the Convention Against Torture. We dismiss in part and deny in part the petition.
We lack jurisdiction to review the determination that no “extraordinary circumstances” excused Ortega’s untimely filing of his asylum application. Hakeem v. INS, 273 F.3d 812, 815 (9th Cir.2001).
We have jurisdiction under 8 U.S.C. § 1252 over the remainder of Ortega’s petition. We review for substantial evidence the IJ’s denial of withholding of removal, Hakeem, 273 F.3d at 816, and relief under the Convention Against Torture, Zheng v. Ashcroft, 332 F.3d 1186, 1193 (9th Cir.2003).
Substantial evidence supports the IJ’s adverse credibility determination because Ortega’s inconsistent accounts about whether he was physically harmed in Mexico go to the heart of his withholding of removal claim. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003).
Substantial evidence supports the IJ’s determination that Ortega’s tarnished testimony, and scant corroborating evidence, and the country conditions evidence in the record, did not show that Ortega would “more likely than not” be tortured upon his return to Mexico. See id. Accordingly, Ortega’s request for CAT relief was properly denied. See id.
PETITION DISMISSED in part AND DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.